DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species E in the reply filed on March 26, 2021 is acknowledged.  The traversal is on the ground(s) that species C, D and E are not mutually exclusive and there no serious search burden exists.  This is not found persuasive because applicant has not provided any evidence to support applicant’s argument that the species are not mutually exclusive and that no serious search burden exists. Instead applicant only speculates and presents a general argument that the species are not mutually exclusive and that no serious search burden exists. Applicant has not provided any specific argument or evidence that the species are not mutually exclusive and only speculates that searching form one of the species would uncover prior art relevant to the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 26, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because the claims requires heating the second thin-film polymer layer to a first temperature and it is not clear if this “fist temperature” is the same as or different from the “a first temperature” of parent claim 1. For the purposes of this examination the first temperature of the claim 5 will be considered to be the same as the first temperature of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ow et al (U.S. Patent Publication No. 2017/0365490) in view of Tranter et al (U.S. Patent Publication No. 2013/0270747).
	In the case of claims 1 and 13, Ow teaches a method for curing a polymer/polyimide layer on a substrate using variable microwave frequency (Abstract). The method comprised step (a), forming a first thin-film polymer layer on a semiconductor substrate wherein the polymer layer included at least one first base dielectric material in the form of polyimide (Page 2 Paragraph 0016). Ow further teaches step (b) of applying a variable frequency microwave energy to the substrate and the polymer layer to heat the substrate and polymer layer to a first temperature (Page 2 Paragraphs 0018 and 0019) followed by step (c) of adjust the variable frequency microwave energy to tune at least one material property of the polymer layer by curing the layer thereby adjusting the CTE property of the layer (Page 2 Paragraphs 0020-0021).

	Tranter teaches a process for heating/curing polymer material through the application of microwave energy (Abstract and Pages 1-2 Paragraphs 0011 and 0013-0019). Tranter further teaches that the heating of the polymer material in enhanced by including microwave tunable material in the form of absorbing agents which generate heat when exposed to microwave energy thereby improving the heatability of the polymer (Page 2 Paragraph 0020-0021).
	Based on the teachings of Tranter, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to having included the microwave tunable material/absorbing agents of Tranter in the polymer layer of Ow in order to improve the heatability of the polymer layer.
	As for claims 2 and 3, as was discussed previously, Ow teaches that in addition to curing the polymer layer thereby tuning the physical properties of the layer the application of microwave energy tuned the CTE of the polymer layer which was caused by adjusting the frequency of the microwave energy and the temperature of the layer by adjusting different tuning knobs/PID controller (Page 2 Paragraphs 0020-0021 and 0023 and Page 3 Paragraph 0027).
	As for claim 8, Ow teaches that the variable frequency microwave energy was provided at frequencies ranging from about 5.85 GHz to about 6.65 GHz (Page 2 Paragraph 0019).
	As for claims 9 and 10, Ow teaches that the first temperature was in the range of about 170 to about 200 degrees Celsius for a first period of about 10 to about 60 minutes (Page 2 Paragraph 0018).

	As for claim 12, Ow teaches that steps (a)-(c) were performed within a microwave processing chamber under vacuum (Page 1 Paragraph 0008).
	As for claim 18, as was discussed previously, the tunable material/absorbing agents of Ow in view of Tranter had thermal material properties tunable via microwave curing in that the material generated heat when exposed to microwave energy.
	As for claim 19, as was discussed previously, the dielectric material of Ow was polyimide.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ow et al in view of Tranter et al as applied to claim 1 above, and further in view of Matsutani et al (U.S. Patent # 9,786,576).
	In the case of claims 4-7, Ow does not teach having formed a second thin-film polymer layer over the first thin-film polymer layer wherein the second thin-film polymer layer included at least one first base dielectric material and at least one microwave tunable material. However, Ow does teach that the polymer/polyimide layer was used as an insulating layer in a semiconductor device (Page 1 Paragraph 0003).
	Matsutani teaches a process for forming a semiconductor device comprising an insulation layer made of polyimide (Column 1 Lines 10-12 and Column 21 Lines 21-30). Matsutani teaches that a multi-layered pattern was formed by repeating the formation steps of the insulation layer (Column 22 Lines 14-26).
.












Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuhisa et al (U.S. Patent # 6,887,580) in view of Ow et al and Tranter et al.
	Tokuhisa teaches a method for forming and plurality of polymer layers on a substrate by forming an insulating support layer comprised of a plurality of polyimide/base dielectric material layers by coating the layers on a substrate/conductor surface, drying and heat curing the layers. Tokuhisa further teaches that each of the layers of the multilayer insulating support layer had a different material property in the form of a different coefficient of thermal expansion (CTE). (Abstract, Column 10 Line 37 through Column 11 Line 4 and Column 11 Lines 46-57)
	Tokuhisa does not teach that the polymer layers included at least one microwave tunable material and that variable frequency microwave energy was applied to each layer. However, as was discussed previously in the rejection of claim 1, Ow in view of Tranter rendered obvious a method for forming an insulating layer comprised of polyimide and at least one microwave tunable material/absorbing agent wherein the layer was dried and heated cured by applying variable frequency microwave energy. Ow further teaches that the CTE of the polyimide layer can be tuned/tailored by altering the amount of variable frequency microwave energy applied to the layer (Pages 1-2 Paragraphs 0015 and 0019-0021).
	Based on the teachings of Ow in view of Tranter, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the .

Conclusion
	Claims 1 through 13 and 18 through 20 have been rejected. Claims 14 through 17 are withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712